ON PETITIONS FOR REHEARING AND SUGGESTIONS FOR REHEARING IN BANC
Before RONEY, Chief Judge, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK, EDMONDSON, and COX, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the application for rehearing in banc and a majority of the judges of this court in active service having voted in favor of granting a rehearing in banc,
IT IS ORDERED that the above-consolidated causes shall be reheard by this court in banc with oral argument during the week of February 27, 1989, on a date hereafter to be fixed. The clerk will specify a briefing schedule for the filing of in banc briefs. The previous panel’s opinion is hereby VACATED.